Exhibit 10.3
 
 

 
MARTIN MARIETTA MATERIALS, INC.
FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”), made as of
____________, between Martin Marietta Materials, Inc., a North Carolina
corporation (the “Company”), _______________________ (the “Employee”).



1.
GRANT



Pursuant to the Martin Marietta Materials, Inc. Amended and Restated Stock-Based
Award Plan (the “Plan”), the Company hereby grants the Employee
__________ Performance Share Units (the “Award”) as the target amount of a
performance-based stock unit award on the terms and conditions contained in this
Award Agreement, and subject to the terms and conditions of the Plan.  Depending
on the Company’s performance as set forth in Section 4, the participant may earn
zero percent (0%) to two hundred percent (200%) of the target number of
Performance Share Units awarded. The term “Performance Share Unit” or “PSU(s)”
as used in this Award Agreement refers only to the Performance Share Units
awarded to the Employee under this Award Agreement.


2.            GRANT DATE


The Grant Date is ______________.


3.            MEASUREMENT PERIOD


Subject to the terms and conditions hereof and of the Plan, the measurement
period begins on [●] and ends on [●] (the “Measurement Period”). Except as
otherwise provided in this Award Agreement or the Plan, the PSUs will become
vested on [●], at the end of the Measurement Period (the “Vesting Date”).


4.            PAYMENT OF PERFORMANCE SHARE UNITS



(a)
Vesting of Award. Unless forfeited or converted and paid earlier as provided in
Section 7 or Section 9 below, the Performance Share Units granted hereunder will
vest (“Vest” or “Vesting”) based on the achievement of the performance goals
specified in Section 4(b) and, other than as provided in Section 7 or Section 9
below, provided that the Employee is employed by the Company or an Affiliate on
the Vesting Date.




(b)
Performance Goals. The percentage of the Award that Vests and will be paid with
respect to the Measurement Period in connection with the PSUs (the “Vesting
Percentage”) is conditioned on the satisfaction of the performance goals set
forth in the table below during the Measurement Period, which have been
established by the Committee.  The Vesting Percentage will be equal to the sum
of the Achievement Percentage (as determined below) for each Measure identified
in the table below multiplied by the Weight applicable to such Measure, as
identified in the table below.  The “Achievement Percentage” for a particular
Measure is equal to the Company’s achievement of the Measure during the
Measurement Period by reference to the Target value set forth in the table
below, expressed as a percentage and as determined by the Committee in its sole
discretion; provided that achievement below Threshold will result in an
Achievement Percentage of 0% for such Measure, and achievement above Maximum
will result in an Achievement Percentage of 200% for such Measure.  For
performance levels falling between the values as shown in the table below, the
Achievement Percentage will be determined by interpolation. Payment will be made
in Stock.

 
 

--------------------------------------------------------------------------------


 

1)
[●] percent ([●]%) of the Award will vest based on [●] during the Measurement
Period (“[PM 1]”) ;




2)
[●] percent ([●]%) of the Award will vest based on [●] during the Measurement
Period (“[PM 2]”); and




3)
[●] percent ([●]%) of the Award will vest based on the total shareholder return
during the Measurement Period (“TSR”) of the Company as compared to the TSR of
the rTSR Peer Group (as defined below) (the “rTSR”). The calculation of TSR is
the average daily closing price per share for the last twenty (20) trading days
of the Measurement Period (the “Ending Stock Price”) minus the average daily
closing price per share for the first twenty (20) trading days of the
Measurement Period (the “Beginning Stock Price”), plus Reinvested Dividends,
with the resulting amount divided by the Beginning Stock Price. “Reinvested
Dividends” will be calculated by multiplying (i) the aggregate number of shares
(including fractional shares) that could have been purchased during the
Measurement Period had each cash dividend paid on a single share during that
period been immediately reinvested in additional shares (or fractional shares)
at the closing selling price per share on the applicable dividend payment date
by (ii) the average daily closing price per share calculated for the entire
duration of the Measurement Period. Each of the foregoing amounts will be
equitably adjusted for stock splits, stock dividends, recapitalizations and
other similar events affecting the shares. For companies in the rTSR Peer Group
that are not on a calendar fiscal year, TSR will be measured on the basis of the
companies’ four fiscal quarters each year that coincide with the Company’s
calendar fiscal year. The peer group (“rTSR Peer Group”) for purposes of the
rTSR consists of [●]. For the avoidance of doubt, the TSR formula is:




TSR =
(Ending Stock Price – Beginning Stock Price) + Reinvested Dividends
Beginning Stock Price




 
2

--------------------------------------------------------------------------------

 

 
Percentage of Target PSUs That Vest
50%
100%
200%
Measure
Weight
Threshold
Target
Maximum
PM 1
[●]%
[●]
[●]
[●]
PM2
[●]%
[●]
[●]
[●]
Relative TSR
[●]%
[●]th percentile
 of rTSR Peer Group
[●]th percentile
 of rTSR Peer Group
[●]th percentile
 of rTSR Peer Group

 

 
(c)
Shares Payable.  On the Vesting Date, a number of PSUs equal to the target
number of PSUs awarded in this Award Agreement multiplied by the Vesting
Percentage will Vest and be converted into shares of Stock on a one-for-one
basis.  The resulting shares of Stock will be delivered to the Employee as soon
as practicable following the Vesting Date (but in no event later than 60 days
following the Vesting Date).
       
(d)
Payment Determination.  The Committee may exercise its discretion to reduce the
Vesting Percentage (but not below 100%) if the Company’s TSR is less than zero
(0).
       
(e)
Non-Recurring Events.  The Committee shall exclude from the performance results
any non-recurring expenses or gains/losses, such as acquisition costs.




5.
DIVIDEND EQUIVALENTS



On the date that the Awards Vest, dividend equivalents will be paid to the
Employee in an amount equal to the aggregate amount of dividends paid on a share
of Stock during the period commencing with the Grant Date and ending on the
Vesting Date multiplied by the number of PSUs that vest in accordance with this
Award Agreement.  The dividend equivalent amounts shall be paid from the general
assets of the Company and shall be treated and reported as additional
compensation for the year in which payment is made.



6.
TRANSFERABLE ONLY UPON DEATH

 
This Performance Share Unit grant shall not be assignable or transferable by the
Employee except by will or the laws of descent and distribution.



7.
TERMINATION, RETIREMENT, DISABILITY OR DEATH




(a)
Termination.  If the Employee’s employment with the Company is terminated prior
to the Vesting Date for any reason other than on account of death, Disability or
Retirement (in each case, as defined below), whether by the Employee or by the
Company, and in the latter case whether with or without Cause (as defined
below), then the Performance Share Units will be forfeited upon such
termination.

 

(b)
Retirement or Disability.  If the Employee’s employment with the Company is
terminated prior to the Vesting Date upon Retirement (as defined below) or as
the result of a disability under circumstances entitling the Employee to the
commencement of benefits under a long-term disability plan maintained by the
Company (“Disability”), then the terms of all outstanding PSUs will be
unaffected by such Retirement or Disability and the PSUs will be paid in
accordance with Section 4 above. “Retirement” is defined as termination of
employment with the Company after reaching age 62 under circumstances that
qualify for normal retirement in accordance with the Martin Marietta Materials,
Inc. Pension Plan (“Retirement Eligible”); provided, that, the Committee may in
its sole discretion classify an Employee’s termination of employment as
Retirement under other circumstances.

 
 
3

--------------------------------------------------------------------------------


 

(c)
Death.  If, prior to the Vesting Date, the Employee dies while employed by the
Company or after termination by reason of Disability, then the terms of all
outstanding PSUs will be unaffected by such death and the PSUs will be paid in
accordance with Section 4 above to the Employee’s estate or beneficiary.




(d)
Committee Negative Discretion.  The Committee may in its sole discretion decide
to reduce or eliminate any amount otherwise payable with respect to an award
under Sections 7(b) or 7(c).




8.
TAX WITHHOLDING



At the time PSUs are converted into shares of Stock and delivered to the
Employee, the Employee will recognize ordinary income based on the value of the
Stock payable in accordance with Section 4.  The Company shall withhold
applicable taxes as required by law at the time of such Vesting by deducting
shares of Stock from the payment to satisfy the obligation prior to the delivery
of the certificates for shares of Stock.  Withholding will be at the minimum
rates prescribed by law; therefore, the Employee may owe additional taxes as a
result of the distribution.  The Employee may not request tax to be withheld at
greater than the minimum rate.  If the Employee terminates employment and the
PSUs are not forfeited as a result of the application of Section 7(b), 7(c) or
9, the Company may require the Employee to pay to the Company or withhold from
the Employee’s compensation, by canceling PSUs or otherwise, an amount equal to
satisfy the obligation to withhold federal employment taxes as required by law.



9.
CHANGE IN CONTROL




(a)
Notwithstanding anything to the contrary in the Plan or in this Award Agreement,
in the event of a Change in Control, each unvested PSU shall remain outstanding
and continue to vest pursuant to its terms; provided that:



(i) the Committee shall be permitted, in its sole discretion, to determine the
Vesting Percentage, effective as of the Change in Control, such that the PSUs
shall only be subject to the Employee’s continued employment through the Vesting
Date;


(ii) in the event the Employee would be Retirement Eligible before the Vesting
Date, each such PSU that remains unvested as of the date of the Change in
Control (after application of the Vesting Percentage) shall become fully vested
and the shares of Stock (or other property) then subject to such PSU no later
than 15 days following the date of such Change in Control; and


(iii) if clause (ii) does not apply, in the event of a termination of the
Employee’s employment or service during the 24-month period following such
Change in Control (A) without Cause or (B) by the Employee for Good Reason (in
each case, as defined below), each such PSU that remains unvested as of the date
of such termination (after application of the Vesting Percentage) shall become
fully vested and the shares of Stock (or other property) then subject to such
PSU will be distributed no later than 15 days following the date of such
termination.
 
 
4

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Cause” means the Employee having been convicted
in a court of competent jurisdiction of a felony or having been adjudged by a
court of competent jurisdiction to be liable for fraudulent or dishonest
conduct, or gross abuse of authority or discretion, with respect to the
Corporation, and such conviction or adjudication has become final and
non-appealable. The Employee shall not be deemed to have been terminated for
Cause, unless the Corporation shall have given the Employee (A) notice setting
forth, in reasonable detail, the facts and circumstances claimed to provide a
basis for termination for Cause, (B) a reasonable opportunity for the Employee,
together with his or her counsel, to be heard before the Board of Directors and
(C) a notice of termination stating that, in the reasonable judgment of the
Board of Directors, the Employee was guilty of conduct constituting Cause and
specifying the particulars thereof in reasonable detail.


For purposes of this Agreement, “Good Reason” means (i) a good faith
determination by the Employee that the Corporation or any of its officers has
(A) taken any action which materially and adversely changes the Employee’s
position (including titles), authority or responsibilities with the Corporation
or reduces the Employee’s ability to carry out his or her duties and
responsibilities with the Corporation or (B) has failed to take any action where
such failure results in material and adverse changes in the Employee’s position
(including titles), authority or responsibilities with the Corporation or
reduces the Employee’s ability to carry out his or her duties and
responsibilities with the Corporation; (ii) a reduction in the Employee’s base
salary or other forms of compensation (including, without limitation, any equity
compensation); or (iii) requiring the Employee to be employed at any location
more than 35 miles further from his or her principal residence than the location
at which the Employee was employed immediately preceding the Change in Control,
in any case of (i), (ii) or (iii) without the Employee’s prior written consent;
provided that, the Employee shall not be permitted to terminate his or her
employment for Good Reason unless the Employee has given the Corporation notice
of the applicable circumstances constituting Good Reason within 90 days of the
date the Employee has actual knowledge of such circumstances, the Corporation
has failed to cure such circumstances within 30 days of receiving such notice
and the Employee terminates employment immediately following the expiration of
such 30-day period.


For the avoidance of doubt, pursuant to Section 9 of the Plan, the Company may,
in connection with a Change in Control, provide that the PSUs shall be deemed to
represent the right to receive stock of another party to such transaction, cash
or other property having a value equivalent to the shares of Stock otherwise
subject to such PSUs, as determined by the Committee.



10.
AMENDMENT AND TERMINATION OF PLAN OR AWARDS



As provided in Section 7 of the Plan, subject to certain limitations contained
within Section 7, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend all Award
Agreements under the Plan.  Notwithstanding Section 7 of the Plan, no such
amendment, suspension or discontinuance of the Plan or alteration or amendment
of this Award Agreement shall, except with the Employee’s express written
consent, adversely affect any PSU granted under this Award Agreement; provided,
however, that the Board of Directors or the Committee may amend the Plan or this
Award Agreement to the extent it deems appropriate to cause this Agreement or
the PSUs hereunder to comply with Section 409A of the Code  (including the
distribution requirements thereunder) or be exempt from Section 409A of the Code
or the tax penalty under Section 409A(a)(1)(B) of the Code.  If the Plan and the
Award Agreement are terminated in a manner consistent with the requirements of
Treas. Reg. § 1.409A-3(j)(4)(ix), the Board of Directors may, in its sole
discretion, accelerate the conversion of PSUs to shares of Stock and immediately
distribute such shares of Stock to the Employee.
 
 
5

--------------------------------------------------------------------------------


 

11.
EXECUTION OF AWARD AGREEMENT



No PSU granted under this Award Agreement is distributable nor is this Award
Agreement enforceable until this Award Agreement has been fully executed by the
Company and the Employee.  By executing this Award Agreement, the Employee shall
be deemed to have accepted and consented to any action taken under the Plan by
the Committee, the Board of Directors or their delegates.
 

12.
MISCELLANEOUS

 

(a)
Nothing contained in the Award Agreement confers on the Employee the rights of a
shareholder with respect to this Performance Share Unit award prior to Vesting
and before the Employee becomes the holder of record of the shares of Stock
payable.  Except as provided in Section 9 of the Plan, no adjustment will be
made for dividends or other rights, and grants of dividend equivalents pursuant
to Section 5 will not be considered to be a grant of any other shareholder
right.




(b)
For purposes of this Award Agreement, the Employee will be considered to be in
the employ of the Company during an approved leave of absence unless otherwise
provided in an agreement between the Employee and the Company.




(c)
Nothing contained in this Award Agreement or in any Performance Share Unit
granted hereunder shall confer upon any Employee any right of continued
employment by the Company, expressed or implied, nor limit in any way the right
of the Company to terminate the Employee’s employment at any time.




(d)
Except as provided under Section 6 herein, neither these PSUs nor any of the
rights or obligations hereunder shall be assigned or delegated by either party
hereto.




(e)
Capitalized terms used but not defined in this Award Agreement shall have the
meanings assigned to such terms in the Plan.




(f)
To the extent there is a conflict between the terms of the Plan and this Award
Agreement, the terms of the Plan shall govern.


 
6

--------------------------------------------------------------------------------


 

13.
NOTICES

 
Notices and all other communications provided for in this Award Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight mail courier service, postage prepaid,
addressed as follows:


If to the Employee, to the most recent
address on file with the Company.


If to the Company, to:


Martin Marietta Materials, Inc.
2710 Wycliff Road
Raleigh, NC  27607
Fax:  (855) 783-4603
Attn:  Corporate Secretary


or to such other address or such other person as the Employee or the Company
shall designate in writing in accordance with this Section 13, except that
notices regarding changes in notices shall be effective only upon receipt.
 

14.
GOVERNING LAW

 
This Award Agreement shall be governed by the laws of the State of North
Carolina.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
and the Employee has hereunto set his hand as of the day and year first above
written.
 
 

  MARTIN MARIETTA MATERIALS, INC.,          
 
By:
        Name:  Roselyn Bar       Title: Executive Vice President, General
Counsel and Corporate Secretary          

 
 

  EMPLOYEE          
 
By:
       
(Employee’s Signature)
                 

 
 
7